Title: To John Adams from Benjamin Stoddert, 1 September 1798
From: Stoddert, Benjamin
To: Adams, John



Sir
Navy Department 1st September 1798

The paper No. 1. will exhibit a view of the Ships already in Service, & those which are building in different parts of the United States, and their Commanders.
Of the Ships building, to which Commanders have not been appointed, those of Newburyport, Middleton & Norfolk, are in the greatest forwardness—and are in a situation to require the attention of their Captains.
But as Capt Tingey is represented by a great many Gentlemen of reputation, to be highly qualified for a Command in the Navy; & has the appearance of being so;—and as Capt Chapman of the Boston Revenue Cutter, from the representations of Stephen Higginson Esqr. is a very meritorious man & well qualified to Rank high in the Navy; it appears proper that these Gentlemen should now be appointed, tho ships are not immediately ready for them, that they may take rank of the Captains for Newburyport, Middleton, & Norfolk, who may be equally meritorious, but are not so well known.
Capt. Sever, it is presumed will be called upon to attend to the Frigate at Portsmouth, when his present cruise is over, & Chapman can then take the Command of the Herald. Dale will not go out again in the Ganges, but if he continues in service, which I fear is doubtful, will superintend one of the Frigates, which will make a vacancy in the Ganges, for Tingey.
I have therefore the honor to submit the Gentlemen named in the paper No. 2, as officers in the Navy, & have enclosed commissions to be signed, if they meet your approbation. I have also added the names of inferior officers, who are immediately wanted, for the Vessels to which they are named.
I have the honor to be / with the highest respect / & esteem Sir Yr. most / Obed. Servt.

Ben Stoddert